

 Exhibit 10


SHARE EXCHANGE AGREEMENT 




THIS AGREEMENT, dated as of September 25th, 2006 (the “Agreement”), is between



(1)  
China World Trade Corporation, a Nevada corporation (“CWTD”);

(2)  
Rainbow Wish Limited, a company organized and existing under the laws of the
British Virgin Islands (“Rainbow Wish”);

(3)  
CWT International Excursion Investment Limited., a company organized and
existing under the laws of the British Virgin Islands (“CWT Excursion”); and

(4)  
Chi Hung Tsang, the Chairman of CWTD and holder of sixty percent (60%) of the
capital stock of CWT Excursion, and also a citizen and resident of the People’s
Republic of China (“Tsang”).



WHEREAS, Rainbow Wish is a direct wholly owned subsidiary of CWTD.


WHEREAS, Rainbow Wish desires to acquire a 25% equity interest in CWT Excursion
from Tsang through an issue by CWTD of shares of its restricted common stock
having an agreed upon value in a transaction that is intended to qualify as a
tax-free exchange pursuant to Section 368(a)(1)(B) of the Internal Revenue Code
of 1982, as amended.
 
WHEREAS, to facilitate the proposed exchange, CWT Excursion is willing to agree
to the representations, warranties and indemnification provisions of this
Agreement.


WHEREAS, CWT Excursion is the owner of 51% of the equity interest in a joint
venture company known as Suzhou Tongli (International) Excursion Development
Limited, which is a company organized and existing under the laws of the
People’s Republic of China (“Suzhou Tongli”), and is in the business of
operating tourist concessions in Tongli Town, Suzhou City, Jiangsu Province,
People’s Republic of China.


WHEREAS, in furtherance of the exchange by CWTD of restricted common stock of
CWTD for a 25% equity interest in CWT Excursion, CWTD intends to issue 9,000,000
shares of common stock (the "CWTD Shares") to Tsang in exchange for twenty-five
(25) common shares in the aggregate of CWT Excursion (the “CWT Excursion
Shares”);


WHEREAS, the fair market value of the CWTD Shares to be issued to Tsang, based
on the closing bid price for the common stock of CWTD in the last five trading
days, equals $0.712;


WHEREAS, Tsang also desires to grant Rainbow Wish an option to purchase an
additional 35% of the capital stock of CWT Excursion within the next twelve
months as hereinafter set forth;


WHEREAS, neither party is seeking tax counsel or legal or accounting opinions on
whether the transaction qualifies for tax free treatment.


NOW, THEREFORE, the parties agree as follows:
 
 
1

--------------------------------------------------------------------------------

 


Section 1. Exchange of Shares.
 

1.1  
Issuance and Exchange of the CWTD Shares. Upon the terms and subject to the
conditions of this Agreement, at the Closing (as hereinafter defined) CWTD will
issue to Tsang the CWTD Shares, subject to the conditions in Section 5 hereof.




1.2  
Exchange of the CWT Excursion Shares. Upon the terms and subject to the
conditions of this Agreement, at the Closing Tsang will transfer to Rainbow Wish
the CWT Excursion Shares, subject to the conditions in Section 5 hereof.




                  1.3
Closing. The closing (the "Closing") of the exchange of shares shall take place
at 12:00 Noon, local time on or before September 29, 2006, or as soon thereafter
as practicable (the “Closing Date”) after:




(i)  
The approval of the execution, delivery and performance of this Agreement by the
Boards of Director of CWTD, Rainbow Wish and CWT Excursion.




(ii)  
Compliance with any requirements by any commission or government agency
applicable to the exchange of the shares.



The Closing shall occur at the offices of China World Trade Corporation in
Guangzhou, People’s Republic of China, or at such other place as the parties
shall agree. At the Closing, CWTD will deliver, or cause to be delivered, to
Tsang, the share certificates for the CWTD Shares, and Tsang will deliver, or
cause to be delivered, to Rainbow Wish the share certificates for the CWT
Excursion Shares, including a stock certificate endorsed in blank with a stock
power.


Section 2. Representations and Warranties of CWT Excursion and Tsang.
 
CWT Excursion and Tsang, jointly and severally, hereby represent and warrant to
CWTD and Rainbow Wish, as follows:
 

2.1  
Organization. CWT Excursion is a corporation duly organized, validly existing
and in good standing under the laws of the British Virgin Islands, and has the
corporate power to own its properties and to conduct its business as presently
conducted. Suzhou Tongli is a company duly organized and validly existing under
the laws of the People’s Republic of China.




2.2  
Authority. CWT Excursion has all requisite corporate power and authority to
enter into and perform its obligations under this Agreement. Subject to the
approval of the Board of Directors of CWT Excursion, the execution, delivery and
performance of this Agreement by CWT Excursion have been duly authorized and
approved by all requisite corporate authority, and will not require any further
authorization or consent of CWT Excursion or its shareholders. This Agreement
constitutes the legal, valid and binding agreement of Tsang and CWT Excursion,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or other laws relating to or
affecting the enforcement of creditors’ rights generally, and subject to usual
equity principles in the event that equitable remedies are sought.




2.3  
No Conflicts. Neither the execution and delivery of this Agreement nor the
consummation of the exchange of shares will conflict with, result in a breach of
the terms, conditions or provisions of, or constitute a default or an event of
default under: the Articles of Incorporation or By-laws of  CWT Excursion; any
contractual restriction contained in any instrument, agreement or mortgage
(which is, individually, or in the aggregate, material to the consolidated
financial condition of CWT Excursion), to which CWT Excursion is a party or any
of its properties is subject or by which CWT Excursion is bound; or any statute,
other law or regulatory provision presently in effect and having applicability
to it.

 
2

--------------------------------------------------------------------------------


 

2.4  
Ownership of Shares. Tsang has good and marketable title to the CWT Excursion
Shares, free and clear of any lien, claim, encumbrance, option, right or other
restriction of any kind, and, upon the Closing, Rainbow Wish shall have good and
marketable title to the CWT Excursion Shares, free and clear of any lien, claim,
encumbrance, option right or other restriction of any kind.




2.5  
Distribution. Tsang is acquiring the CWTD Shares for his own own account for the
purpose of investment and not with a view to or for sale in connection with any
distribution thereof.

 

2.6  
Regulation S Compliance.

 

(a)  
Tsang is not a U.S. person and is not acquiring the shares of common stock of
CWTD for the account or for the benefit of any U.S. person and is not a U.S.
person who purchased the shares of common stock in a transaction that did not
require registration under the Act.




(b)  
Tsang agrees to resell such common stock only in accordance with the provisions
of Regulation S, pursuant to registration under the Act, or pursuant to an
available exemption from registration.




(c)  
Tsang agrees not to engage in hedging transactions with regard to such
securities unless in compliance with the Act.

 

(d)  
Tsang consents to the certificate for the shares of common stock of  CWTD to
contain a legend to the effect that transfer is prohibited except in accordance
with the provisions of Regulation S, pursuant to registration under the Act, or
pursuant to an available exemption from registration, and that hedging
transactions involving the shares of common stock may not be conducted unless in
compliance with the Act.




(e)  
Tsang acknowledges that CWTD has agreed to refuse to register any transfer of
the shares of common stock not made in accordance with the provisions of
Regulation S, pursuant to registration under the Act, or pursuant to an
available exemption from registration.

 

2.7  
CWT Excursion Share Percentage. The CWT Excursion Shares represent twenty-five
percent (25%) of all of the issued and outstanding common shares of CWT
Excursion.

 

2.8  
Due Diligence Information. The due diligence information presented to CWTD by
Tsang and CWT Excursion in connection with its due diligence investigation of
CWT Excursion is complete and accurate in all material respects and does not
contain any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading

 

2.9  
Financial Statements. CWT Excursion and Tsang have presented CWTD with financial
statements of Suzhou Tongli (International) Excursion Development Limited for
the period from its inception to the date hereof.Such financial statements have
been prepared in accordance with generally accepted accounting principles in
China, consistently applied, and fairly present the balance sheet and results of
operations of Suzhou Tongli for the periods then presented.

 
3

--------------------------------------------------------------------------------


 

                2.10
Absence of Certain Changes or Events. Except as set forth in this Agreement,
since the date of the most recent balance sheet of Suzhou Tongli included in the
financial statements delivered pursuant to Section 2.9 hereof:



(a) There has not been: (i) any material adverse change in the business,
operations, properties, level of inventory, assets, or condition of Suzhou
Tongli, or (ii) any damage, destruction, or loss to Suzhou Tongli materially and
adversely affecting the business, operations, properties, assets, or condition
of Suzhou Tongli;


(b) Suzhou Tongli and CWT Excursion have not: (i) amended their organizational
documents; (ii) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of their capital
stock; (iii) waived any rights of value which in the aggregate are extraordinary
and material considering the business of Suzhou Tongli; (iv) made any material
change in their method of accounting; (v) entered into any other material
transactions other than those contemplated by this Agreement; (vi) made any
material accrual or material arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; or (vii) made any material increase in any
profit-sharing, bonus, deferred compensation, insurance, pension, retirement, or
other employee benefit plan, payment, or arrangement made to, for, or with their
officers, directors, or employees;


(c) Suzhou Tongli and CWT Excursion have not (i) granted or agreed to grant any
rights to purchase their registered capital; (ii) borrowed or agreed to borrow
any funds or incurred, or become subject to, any material obligation or
liability (absolute or contingent) except liabilities incurred in the ordinary
course of business; (iii) paid any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent balance sheet and current liabilities incurred since that date in the
ordinary course of business; (iv) sold or transferred, or agreed to sell or
transfer, any of their material assets, properties, or rights, or agreed to
cancel any material debts or claims; (v) made or permitted any amendment or
termination of any contract, agreement, or license to which they are a party if
such amendment or termination is material, considering the business of Suzhou
Tongli; or (vi) issued, delivered, or agreed to issue or deliver any stock,
bonds, or other corporate securities including debentures (whether authorized
and unissued or held as treasury stock); and


(d) To the best knowledge of CWT Excursion, neither CWT Excursion nor Suzhou
Tongli have become subject to any law or regulation which materially and
adversely affects, or in the future would be reasonably expected to adversely
affect, the business, operations, properties, assets, or condition of either of
them.



                2.11
Title and Related Matters. Except as provided herein or disclosed in the most
recent Suzhou Tongli financial statements and the notes thereto, Suzhou Tongli
and CWT Excursion have good and marketable title to all of their properties,
inventory, interests in properties, technology, whether patented or unpatented
(except properties, interests in properties, and assets sold or otherwise
disposed of since such date in the ordinary course of business), free and clear
of all mortgages, liens, pledges, charges, or encumbrances, except (i) statutory
liens, mortgages, loans or claims not yet delinquent; and (ii) such
imperfections of title and easements as do not, and will not, materially detract
from, or interfere with, the present or proposed use of the properties subject
thereto or affected thereby or otherwise materially impair present business
operations on such properties. To the best knowledge of CWT Excursion, neither
Suzhou Tongli’s nor CWT Excursion’s technology infringes on the copyright,
patent, trade secret, know-how, or other proprietary right of any other person
or entity and comprises all such rights necessary to permit the operation of
their businesses as now being conducted or as contemplated.

 
4

--------------------------------------------------------------------------------


 

                2.12
Litigation and Proceedings. There are no material actions, suits, or proceedings
pending or, to the knowledge of CWT Excursion, threatened by or against Suzhou
Tongli or CWT Excursion or adversely affecting either or them, at law or in
equity, before any court or other governmental agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind. Neither Suzhou Tongli
not CWT Excursion has any knowledge of any default on its part with respect to
any judgment, order, writ, injunction, decree, award, rule, or regulation of any
court, arbitrator, or governmental agency or instrumentality.




               2.13
Material Contract Defaults. Suzhou Tongli and CWT Excursion are not in default
in any material respect under the terms of any outstanding contract, agreement,
lease, or other commitment which is material to the business, operations,
properties, assets, or financial condition of either of them, and there is no
event of default or other event which, with notice or lapse of time or both,
would constitute a default in any material respect under any such contract,
agreement, lease, or other commitment in respect of which Suzhou Tongli or CWT
Excursion has not taken adequate steps to prevent such a default from occurring.




               2.14
No Conflict With Other Instruments. The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any material indenture, mortgage, deed of trust or other material
contract, agreement, or instrument to which either Suzhou Tongli or CWT
Excursion is a party or to which any of their properties or operations are
subject.




                2.15
Government Authorizations. Suzhou Tongli and CWT Excursion have all licenses,
franchises, permits, and other governmental authorizations that are legally
required to enable them to conduct their business in all material respects as
conducted on the date of this Agreement. No authorization, approval, consent, or
order of, or registration, declaration, or filing with, any court or other
governmental body is required in connection with the execution and delivery by
CWT Excursion of this Agreement and the consummation by CWT Excursion of the
transactions contemplated hereby.

 

               2.16
Compliance With Laws and Regulations. Suzhou Tongli and CWT Excursion have
complied with all applicable statutes and regulations of any governmental entity
or agency thereof having jurisdiction over them, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of either of them, or except to the
extent that noncompliance would not result in the occurrence of any material
liability for Suzhou Tongli or CWT Excursion. To the best knowledge of CWT
Excursion, the consummation of this transaction will comply with all applicable
statutes and regulations, subject to the preparation and filing of any forms
required by state and federal U.S. securities laws, and the filing of any
applications or approvals with governmental entities of the People’s Republic of
China.




               2.17
Subsidiaries. CWT Excursion beneficially owns 51% of the equity interest of
Suzhou Tongli (International) Excursion Development Limited, and has no other
subsidiaries.

 
5

--------------------------------------------------------------------------------


 
            Section 3. Representations and Warranties of CWTD and Rainbow Wish.


            CWTD and Rainbow Wish, jointly and severally, hereby represent and
warrant to Tsang, as follows:



3.1  
Organization. CWTD and Rainbow Wish are, and will be on the Closing Date,
corporations duly organized, validly existing, and in good standing under the
laws of the State of Nevada and the British Virgin Islands, respectively, and
have the corporate power and are and will be duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own all of their properties and assets and to
carry on their business in all material respects as it is now being conducted,
and there are no other jurisdictions in which they are not so qualified in which
the character and location of the assets owned by them or the nature of the
material business transacted by them requires qualification, except where
failure to do so would not have a material adverse effect on their business,
operations, properties, assets or condition of CWTD and Rainbow Wish,
respectively. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not, violate any provision of CWTD’s or Rainbow
Wish’s organizational documents, or other material agreement to which they are a
party or by which they are bound.




3.2  
Approval of Agreement. CWTD and Rainbow Wish have full power, authority, and
legal right and have taken, or will take, all action required by law, their
organizational documents, or otherwise to execute and deliver this Agreement and
to consummate the transactions herein contemplated. The board of directors of
CWTD and Rainbow Wish have authorized and approved the execution, delivery, and
performance of this Agreement and the transactions contemplated hereby, subject
to compliance with all laws existing under the Peoples’ Republic of China.




3.3  
Capitalization. There were 34,065,923 issued and outstanding shares of common
stock of CWTD as of June 30, 2006. All of the issued and outstanding common
stock is validly issued, fully paid, and nonassessable and not issued in
violation of any rights of any other person.




3.4  
Financial Statements. (a) CWTD has previously delivered to Tsang copies of its
financial statements and statements of account for the year ended December 31,
2005, together with interim financial statements for the periods ended March 31,
2006 and June 30, 2006, which have been prepared in accordance with U.S.
generally accepted accounting principles consistently applied, including the
notes thereto which contain all adjustments necessary to present fairly the
results of operations and financial position for the periods indicated and as of
the dates indicated.

 
Section 4. Further Agreements.



4.1  
Further Assurances. Each party hereby agrees that it shall take or cause to be
taken such other actions as may reasonably be required in order to consummate
the transactions contemplated by this Agreement.




4.2  
Governmental Approvals. Each party hereby agrees that it shall take all steps
reasonably necessary to obtain the written consent or approval of each and every
other governmental agency, if any, whose consent or approval shall be required
in order to permit the consummation of the transactions contemplated by this
Agreement.




               4.4
Grant of Option. Tsang hereby grants Rainbow Wish the option to purchase an
additional 35% of the capital stock of CWT Excursion within twelve months from
the date hereof, at a price that will be agreed by both parties at the time of
exercise of said option in a separate agreement.

 
6

--------------------------------------------------------------------------------


 
            Section 5. Certain Conditions.



5.1  
Conditions to Closing. The obligations of the parties to consummate the exchange
of shares and the other transactions contemplated by this Agreement shall be
subject to the following conditions.




(a)  
Representations and Warranties. The representations and warranties of the
parties shall be true and complete in all material respects when made, and shall
be true and complete on and as of the Closing.




(b)  
Board of Directors' Approvals. The Board of Directors of the parties, as
required, shall have approved the transactions contemplated by this Agreement.




(c)  
No Injunction. There shall not be in effect any order or injunction of any court
of competent jurisdiction prohibiting the exchange of the shares.

 
            Section 6. Indemnification.



(a)  
Indemnification by CWT Excursion and Tsang. CWT Excursion and Tsang, jointly and
severally, will indemnify, defend, protect and hold harmless CWTD and Rainbow
Wish and their officers, directors, employees, stockholders, agents,
representatives and affiliates, from and against all claims, damages, actions,
suits, proceedings, demands, assessments, adjustments costs and expenses
(including specifically, but without limitation, reasonable attorneys' fees and
expenses of investigation) incurred by any of such indemnified persons as a
result of or arising from (i) any breach of the representations and warranties
of CWT Excursion and Tsang set forth herein, or (ii) any breach or
nonfulfillment of any covenant or agreement on the part of CWT Excursion and
Tsang under this Agreement.

 

(b)  
Indemnification by CWTD and Rainbow Wish. CWTD and Rainbow Wish, jointly and
severally, will indemnify, defend, protect and hold harmless CWT Excursion and
Tsang, and their officers, directors, employees, stockholders, agents,
representatives and affiliates, from and against all claims, damages, actions,
suits, proceedings, demands, assessments, adjustments costs and expenses
(including specifically, but without limitation, reasonable attorneys' fees and
expenses of investigation) incurred by any of such indemnified persons as a
result of or arising from (i) any breach of the representations and warranties
of CWTD and Rainbow Wish set forth herein, or (ii) any breach or nonfulfillment
of any covenant or agreement on the part of CWTD and Rainbow Wish under this
Agreement.

 
         Section 6. Miscellaneous.



6.1  
Termination. This Agreement may be terminated at any time prior to Closing by
any party if Closing has not occurred on or prior to September 30, 2006. In the
event of any termination of this Agreement as provided above, this Agreement
shall forthwith become void and there shall be no liability on the part of any
party to any other party.




              6.2
Survival. The representations, warranties and agreements in this Agreement shall
survive the Closing.

 
7

--------------------------------------------------------------------------------


 

              6.3
Expenses. Each party will pay its own expenses regardless of whether the
exchange of shares hereunder is consummated.




6.4  
Amendments. This Agreement may not be modified, amended, altered or supplemented
except upon the execution and delivery of a written agreement executed by the
parties.

 

6.5  
Notices. Any notices and other communications hereunder shall be in writing and
shall be deemed  given if delivered personally or mailed by registered or
certified mail (return receipt requested) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

(a)  
If to CWTD:



 China World Trade Corporation
                                           138 Tiyu Road East, Tianhe
                                           Guangzhou, People’s Republic of China



(b)  
If to Tsang:



Chi Hung Tsang
Chairman
China World Trade Corporation
138 Tiyu Road East, Tianhe
Guangzhou, People’s Republic of China
 

(c)  
If to CWT Excursion:

 
CWT International Excursion Investment Limited
Unit A, 5th Floor, Goldlion Holdings Centre
13-15 Yuen Shun Circuit, Siu Lek Yuen
Shatin, N.T.
Hong Kong



(d)  
If to Rainbow Wish:

 
Unit A, 5th Floor, Goldlion Holdings Centre
13-15 Yuen Shun Circuit, Siu Lek Yuen
Shatin, N.T.
Hong Kong




6.6  
Other. This Agreement (i) constitutes the entire agreement and supersedes all
other prior  agreements and understandings, both written and oral, among the
parties, or any of them, with respect to the subject matter hereof; (ii) is not
intended to confer upon any other person any rights or remedies hereunder; (iii)
shall not be assigned by operation of law or otherwise; (iv) shall be governed
in all respects, including validity, interpretation and effect, by the laws of
the State of Nevada, without giving effect to the principles of conflict of laws
thereof. This Agreement may be executed in two or more counterparts which
together shall constitute a single agreement. The headings contained in this
Agreement are for reference purposes only and shall not effect in any way the
meaning or interpretation of this Agreement.




              6.7
Currency. All dollar amounts in this Agreement are expressed in U.S. dollars.



8

--------------------------------------------------------------------------------


 
    IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as
of the date first above written by their respective officers thereunto duly
authorized.




CHINA WORLD TRADE CORPORATION

 
By /s/ Chi Ming Chan
                                                                 Chi Ming Chan
                                                                 Chief Executive
Officer




RAINBOW WISH LIMITED


By /s/ Chi Ming Chan
                                                                 Chi Ming Chan
     China Chance Enterprises LimitedDirector




                        CWT INTERNATIONAL EXCURSION INVESTMENT LTD.


By /s/ Man Ha
Name: Man Ha
                                                            Title:  Chief
Financial Officer 




                                                            CHI HUNG TSANG


/s/ Chi Hung Tsang
(In His Individual Capacity)  

 
9

--------------------------------------------------------------------------------



